Browne, C. J.,
dissenting. — The testimony quoted in the opinion, is that of Dr. Booth, a most substantial citizen of Jackson County. The portion of his testimony preceding the quoted part is as follows:
“I was coming along the road in a car and Jones was on his mule and waived me down to stop, and I stopped and asked what he wanted, and he said, ‘See that fellow standing there with a big stick, he 'has been running me up and down the road all day/ and Leonard Jarman came up and picked up a stick and said, ‘Here is another stick that fellow; cut to hit me with/ and Dave remarked says, ‘I throwed it down and let you alone and you followed me up/ and he said, ‘You and Tom have been following me up all day/ and said, ‘Here is Dr. Booth, and if nothing else will do you, we will pull off a fair fight/ or something to that effect, and Leonard remarked, ‘I don’t want to fight/ and Dave said, ‘I don’t either, I said, ‘I don’t see any use of any fight/ I said, ‘The best, thing to do, Dave, is to go on home, you had no business getting off your mule, and there is no necessity for a fight.’ ”
Murder in the second degree is, “The unlawful killing of a human being when perpetrated by an act imminently dangerous to another and evincing a depraved mind re*148gardless of human life, although without any premeditated design to effect the death of any particular individual.”
From all the evidence i'n the case the jury could well have found the defendant guilty of assault with intent to commit murder in the first degree; or from Dr. Booth’s testimony alone, of aggravated assault.
Unless we are to regard “murder in the second degree” as only a lesser degree of “murder in the firsrt degree”— in which case we must ignore the peculiar character of the acts which the statute requires to constitute murder in the second degree — ther.e is nothing in the testimony to warrant the conviction of the defendant of assault with intent to commit murder in the second degree.
I believe the statute was intended to reach a rare and peculiar class of homicides, and not every homicide perpetrated without a premeditated design.
As I do not believe that the particular verdict rendered in this case was warranted by the evidence, I think the judgment should be reversed.